NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JENNIFER L. CHRISTOPHERSON,                      No. 12-17219

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01005-JAT

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                           Submitted February 6, 2015**
                             San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and DEARIE, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Raymond J. Dearie, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Appellant Jennifer J. Christopherson (Christopherson) appeals the district

court’s remand to the Administrative Law Judge of her social security disability

benefits application for further proceedings rather than an immediate award of

benefits. Reviewing for an abuse of discretion, see Treichler v. Comm’r of Social

Security Admin., No. 12-35944, 2014 WL 7332774, at *5 (9th Cir. Dec. 24, 2014),

we affirm.

      Because there are unanswered questions about the extent of

Christopherson’s impairment, and divergent opinions on Christopherson’s ability

to work, the district court did not abuse its discretion in remanding the case for

further proceedings. See id. at *11 (articulating that a case involving unresolved

factual conflicts and ambiguities should be remanded for further proceedings).

      AFFIRMED.




                                          2